Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2022 has been entered.
 
Detailed Action
	This action is in response to the papers filed June 9, 2022. 

Amendments
           Applicant's response and amendments, filed June 9, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-73, 75-87, and 95, amended Claim 74, and 
added new claims, Claims 99-101.  
	Claims 74, 88-94, and 96-101 are pending. 

In a telephonic interview with Applicant’s representative, Matthew Knabel at 512-226-8172 on July 18, 2022, it appears that Applicant would prefer the mailing of a Restriction Requirement rather than perform a telephonic election. 

Election/Restrictions
1. 	This application contains claims directed to more than one species of CXCR4 inhibitors of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: the alternative means by which CXCR4 expression is suppressed/inhibited, to wit, RNAi (Claims 74 and 99), chemical inhibitor (Claims 74 and 100), or cytokine (Claims 74 and 101).
Applicant is required, in reply to this action, to elect a single alternative means by which CXCR4 expression is suppressed/inhibited species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claim 74.
Fearon (U.S. 2015/0216843; filed February 12, 2015; priority to June 30, 2014; of record) is considered relevant prior art for having disclosed the use of AMD3100, which was previously recognized to naturally cause the downregulation and internalization of the CXCR4 receptor from the surface to the immune cell. Fearon also disclosed an embodiment whereby T cells were genetically modified to be deleted for CXCR4, thus allowing said modified T cells with no or substantially no CXCR4 receptors on an outer cell surface of the modified immune cells to accumulated amongst cancer cells [0193]. 
Thus, the common technical feature of suppressing CXCR4 expression does not contribute over the prior art. The newly recited agents being an RNAi, chemical inhibitor, or a cytokine are different special technical features because they act via distinctly different cell biological mechanisms. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633